                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


RESOURCE MANAGEMENT                            )
COMPANY, INC.,                                 )
Plaintiff                                      )
                                               )
v.                                             )      Case No. 3:18-CV-433
                                               )      Judge Richardson/Frensley
WFC DURHAM HOLDINGS VII, G.P.                  )
AND PHILADELPHIA INDEMNITY                     )
INSURANCE COMPANY,                             )
     Defendants.                               )

                                              ORDER

        Pending before the Court is the Defendants’ Motion to Extend Pretrial Deadlines and

Continue Trial on Account of COVID-19 Disruptions. Docket No. 52. The Motion indicates that

the Plaintiffs have no opposition to the Motion. Id. In support of the Motion Defendants contend

that disruptions related to the COVID-19 pandemic resulted in them being unable to complete

discovery in this matter. In consultation with Judge Richardson’s chambers, the Motion is

GRANTED as follows:

        1.     The Parties shall submit a joint report on or before June 25, 2020 confirming that

they have made a good faith attempt to resolve the case. They shall also state whether they believe

ADR might assist with the resolution of the case.

        2.     The Parties shall complete all written discovery and depose all facts witnesses on

or before June 8, 2020. Any discovery related motions shall be filed by May 4, 2020. To

accommodate the emergency COVID-19 restrictions and still move this case forward, counsel for

the Parties shall discuss the fullest possible utilization of written discovery, including use of Fed.

R. Civ. P. 31. Counsel shall also discuss the feasibility of taking depositions by video or other

remote means and the Parties are encouraged to utilize the options provided by Fed. R. Civ. P. 29.


     Case 3:18-cv-00433 Document 53 Filed 04/17/20 Page 1 of 2 PageID #: 1267
The Parties may seek assistance of the Court with the logistics of written discovery or remote

depositions by contacting chambers if necessary.

       3.     Dispositive motions shall be filed no later than July 13, 2020.

       4.     The Court will hold a status conference with the Parties by telephone on June 1,

2020 at 8:30 a. m, to address: the status of discovery (including any known or anticipated

discovery issues or disputes); prospect for settlement (including propriety of ADR); target trial

date and, any other appropriate matters. The Parties shall call 1-877-336-1831 at the appointed

time, and when prompted for the access code, enter 7039387# to participate in the Conference.

       IT IS SO ORDERED.


                                                     JEFFERY S. FRENSLEY
                                                     United States Magistrate Judge




                                               -2-


   Case 3:18-cv-00433 Document 53 Filed 04/17/20 Page 2 of 2 PageID #: 1268
